 

. . U.S. DISTRICT CQURT
no we 289.4519-M1-00850-BJ, Document 1 Filed 08/16/19 Page. HObAd DRAGIE Ge veya

FitED  ——

 

UNITED STATES DISTRICT COURT
for the AUG 1 6 2019
Northern District of Texas
CLERK U.S. DISTRICT COURT

By:
Case No. U1. M ~C SO

(FILED UNDER SEAL]

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

 

2001 Chevrolet Silverado truck; VIN: 1GCEK19T31E185488; Texas license plate: KWS8898,
as further described in Attachment A.

Ne Ne ee et Ned Ne

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

2001 Chevrolet Silverado truck; VIN: 1GCEK19T31E185488; Texas license plate: KWS8898, as further described in Attachment A.

located in the Northern District of Texas , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
¥ property designed for use, intended for use, or used in committing a crime;
[1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 § 841(a)(1) Possession With Intent to Distribute a Controlled Substance
18 § 924(c) Possession of Firearm during a Drug Trafficking Crime

The application is based on these facts: ;
See Attached Affivadit of ATF Special Agent Jessica Radd.

a Continued on the attached sheet.

O Delayed notice of _ days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

oe RAL
Ce
C4, Applicant’s signature

Special Agent Jessica Radd, ATF

Printed name and title

 

 

Sworn to before me and signed in my presence.

Date: © Ite | 19

City and state: Jeffr

  
 

da. this

ge 's signature

L/Cureton, United States Magistrate Judge

 

 

Printed name and title
Case 4:19-mj-00650-BJ Document1 Filed 08/16/19 Page 2of11 PagelD 2

AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
I, Jessica Radd, having been duly sworn, do hereby state and depose as
follows:
l. Affiant is employed by the Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF) as a Special Agent and has been so since October 2014. I am currently assigned to
ATF’s Dallas Field Division, Group II. Prior to employment with ATF, Affiant was a
Special Agent with the United States Secret Service for six (6) years.
2. Affiant has conducted investigations involving narcotics trafficking, firearms
activities and firearm offenses, which resulted in seizures of narcotics, narcotics
paraphernalia, firearm parts, gun paraphernalia, and ammunition. Affiant is familiar
with, and has participated in, many methods of investigation, including, but not limited
to, electronic surveillance, visual surveillance, general questioning of witnesses, use of
search warrants, use of confidential informants, use of pen registers, use of trap and trace
devices, and use of undercover agents. Based on Affiant’s training, experience and
participation in this investigation and other investigations involving the trafficking of
controlled substances, Affiant knows that:
a. Drug traffickers often place assets, including accounts at financial
institutions, in names other than their own to avoid the detection of these

assets by government or other law enforcement agencies;

b. Even though these assets are in other persons’ names, the drug dealers
continue to use these assets and exercise dominion and control over them;

c. Narcotics traffickers often must maintain large amounts of United States

currency on hand in order to maintain and finance their on-going narcotics
business, and in some cases their extravagant life styles.

Affidavit in Support of Application for Search Warrant - Page 1 of 8

 
Case 4:19-mj-00650-BJ Document1 Filed 08/16/19 Page 3of11 PagelD 3

Narcotics traffickers often carry, use, and traffic in firearms in order to protect
their narcotics and money;

d. Illicit drug traffickers often maintain books, records, receipts, notes, ledgers,
computers and computer disks, airline tickets, money orders, cashier check
receipts, photographs, bank records, credit card records, automobile rental
records, vehicle registrations, real estate records, mail and contract mail
carrier records, records of shipping packages, keys to safe deposit boxes and
other papers relating to the transportation, ordering, sale and distribution of
controlled substances;

e. Illicit drug traffickers commonly “front” (provide on consignment) controlled
substances to their customers; and that the aforementioned items in paragraph
d are maintained by suppliers of illegal drugs so they can account for their
drugs, the money owed for these drugs and who has or owes for these drugs;

f. It is common for drug traffickers to secrete contraband, proceeds of drug
sales, and records of drug transactions in secure locations within their
residences, businesses, safe deposit boxes, safes, vaults, and obscure locations
known only to them, i.e. mail drops, mini storage warehouses, etc., to conceal
them from other drug traffickers and law enforcement authorities;

g. Persons involved in drug trafficking conceal in their residences, businesses,
safe deposit boxes, safes, vaults, obscure locations, and vehicles, stashes of
drugs, large amounts of currency, financial instruments, precious metals,
jewelry, furs, art, coin collections, and other items of value representing the
proceeds of the drug transactions; and evidence of financial transactions
relating to obtaining, transferring, secreting, or spending large sums of money
made from engaging in illegal narcotic trafficking activities;

h. When drug dealers collect proceeds from the sale of drugs, they often attempt
to legitimize these profits. To accomplish this goal, drug traffickers use,
including but not limited to, foreign and domestic banks and their attendant
services, securities, cashier’s checks, money orders, bank drafts, letters of
credit, brokerage houses, trusts, partnerships, shell corporations and business
fronts;

i. Drug traffickers and persons engaged in firearms offenses commonly
maintain addresses and/or telephone numbers, pager records, telephone toll
records, cellular telephone records and other records of telephone calls, both
in writing and electronically, in books or papers which reflect the names,

Affidavit in Support of Application for Search Warrant - Page 2 of 8

 
Case 4:19-mj-00650-BJ Document1 Filed 08/16/19 Page4of11 PagelD4

addresses and telephone numbers for their associates and clients, in their
residences or on their persons;

j. Drug traffickers often keep paraphernalia for cutting, packaging, weighing
and distributing their drugs, including but not limited to, scales and plastic
bags;

k. Courts have recognized that unexplained wealth is probative evidence of
crimes motivated by greed, in particular, illegal trafficking in controlled
substances;

|. It is common for persons involved in firearms and narcotics trafficking
offenses and other criminal activities to take or cause to be taken photographs
or videotapes of themselves, their associates, and their firearms, and that these
persons maintain these photographs or videotapes at their residence;

m. Persons involved in firearms offenses keep, store and maintain miscellaneous
gun parts, ammunition, gun cleaning items or kits, holsters, ammunition belts,
original box-packaging, targets, expended pieces of lead and bullet loading
equipment;

n. Illegal possessors of firearms and those engaged in firearms trafficking
attempt to hide and conceal their true identity of the owner or possessor of the
firearms. In attempting to do so, the prohibited person will sometimes use
fictitious names when purchasing or sending firearms or use a relative,
girlfriend or boyfriend, or associate to purchase, acquire, or send the
firearm(s);

o. Most persons who own, possess, acquire or maintain firearms whether
prohibited or not, keep and store firearms, ammunition, gun parts, gun-
cleaning kits, holsters, ammunition belts, original box-packaging, targets,
expended pieces of lead and bullet loading equipment either in their
residence, storage building, or storage shed;

p. Firearms are seizable as indicia of drug dealing since possession of a firearm
tends to demonstrate likelihood that the dealer took steps to prevent
contraband, paraphernalia and proceeds from being stolen;

3. Affiant notes that whether or not the firearm(s) and/or controlled substance(s)

sought are recovered, the above items tend to show that a firearm(s) and/or controlled

Affidavit in Support of Application for Search Warrant - Page 3 of 8
Case 4:19-mj-00650-BJ Document1 Filed 08/16/19 Page5of11 PagelID5

substance(s) existed and may have been located in a place to which the suspect had
access, and that these items would tend to connect the suspect with the firearm(s) and/or
controlled substance(s) sought. It is further noted that in Affiant’s experience, a person
does not normally dispose of firearms after the commission of a crime or after illegal
possession of firearms and that they are therefore likely to be found in any location or
vehicle to be searched or on the person of any suspect to be searched pursuant to this
warrant.

4, On the basis of the entire contents of this Affidavit, Affiant believes there is
probable cause for the issuance of search/seizure warrants for the vehicle described
herein below for the purpose of seizure of physical evidence of the below referenced
offenses, including contraband, and the assets used in or derived from the on-going
criminal enterprise described in this affidavit, and the instrumentality’s for the
commission of the offense referenced herein i.e., telephone bills and toll records and
telephone books, correspondence, equipment and paraphernalia, for the dilution,
weighing, packaging, and otherwise engaging in the distribution of the controlled
substances.

5. This Affidavit is based upon Affiant's personal investigation and upon information
received from other Law Enforcement Officers and Agents. Affiant has not included
each and every known fact concerning this investigation. This Affidavit is submitted for

the limited purpose of securing a search warrant.

Affidavit in Support of Application for Search Warrant - Page 4 of 8
Case 4:19-mj-00650-BJ Document1 Filed 08/16/19 Page6of11 PagelD 6

The statements contained in this Affidavit are based in part upon Affiant’s experience,
Affiant’s knowledge of the facts and circumstances surrounding this investigation and on
information provided to Affiant by other law enforcement personnel and agencies.
Information resulting from surveillance, except where otherwise indicated, does not
necessarily set forth Affiant’s personal observations, but rather has been provided directly
or indirectly through other law enforcement officers who conducted such surveillance.

6. From in or about January 2019 to March 2019, Arlington Police Department
(APD) Officers working in conjunction with ATF Agents conducted a series of controlled
buys of cocaine from two (2) individuals utilizing an undercover Officer. On March 13,
2019, Officers executed the arrest of the individuals, one of which became a cooperating
defendant (CD) and provided Officers and Agents information regarding the CD’s
cocaine source of supply “Flacko,” later identified as Rudy Chavira, hereinafter referred
to as Chavira. As part of the CD’s cooperation, the CD assisted Officers and Agents by
contacting Chavira telephonically to order three (3) kilograms of cocaine and a sample
quantity of “China White,” which is an illegal narcotic known to contain fentanyl and
potentially heroin.

7. On or about March 13, 2019, during a recorded call between the CD and Chavira,
Chavira agreed to bring “three” [kilograms of cocaine] to sell to the CD, along with a
sample of “China White” in a possible “zip” [ounce] quantity. Chavira replied to the CD

“Yeah, that’s cool, we can do that.”

Affidavit in Support of Application for Search Warrant - Page 5 of 8

 
Case 4:19-mj-00650-BJ Document1 Filed 08/16/19 Page 7of11 PagelID 7

8. Continuing on March 13, 2019, at approximately 11:45pm, Officers and Agents
identified a 2001 gray Chevrolet Silverado, bearing Texas license plate KWS8898, arrive
at the pre-determined meeting location. Additionally, the CD visually observed the truck
and driver and confirmed the driver was “Flacko” [Chavira].

Subsequently, APD Officers, assisting ATF Agents and APD Narcotics Unit Detectives,
conducted a traffic stop on the aforementioned truck following a traffic violation.

9. An APD Officer made contact with driver Chavira who provided the Officer with
a Texas identification card, and advised he did not have a Texas driver’s license. The
Officer asked Chavira to step out of the vehicle for further investigation and frisked
Chavira for weapons. The Officer recovered a loaded Sig Sauer, model P226C, .40
caliber pistol, bearing serial number 55B036297, from Chavira’s right hip in a holster.
10. Shortly following the traffic stop, an APD K9 Officer arrived and the K9
conducted an open-air sniff of the truck. The K9 alerted to the presence of narcotics in
the truck. The APD Officer subsequently conducted a probable cause search of the truck
and recovered a total of seven (7) vacuumed sealed packages containing a white powdery
substance which tested positive for cocaine. Three (3) packages were in a hidden
compartment in the rear driver’s side door and four (4) packages were in a hidden
compartment in the rear passenger’s side door. The seven (7) packages weighed

approximately 17.3 pounds, or approximately 7.847 kilograms.

Affidavit in Support of Application for Search Warrant - Page 6 of 8

 
Case 4:19-mj-00650-BJ Document1 Filed 08/16/19 Page 8of11 PagelD 8

11. On or about March 14, 2019, during a search incident to arrest of Chavira
following the recovery of the seven (7) packages of cocaine, an APD Officer recovered
approximately $10,586.00 in U.S. currency from Chavira’s pocket.

12. Continuing on March 14, 2019, APD Officers seized the truck and the truck has
been stored by APD as an asset forfeiture seizure and as evidence in Chavira’s arrest.
Since the probable cause search on or about March 14, 2019, the truck has been stored in
the APD seizure lot.

Affiant believes additional evidence may be hidden or stored in the truck which may have
been overlooked during the probable cause search, to include but not limited to, “China
White.”

13. | Based upon the foregoing facts and circumstances, Affiant believes that probable
cause exists that the items to be seized, as listed in Attachment B, are (1) property
constituting evidence of the commission of a criminal offense; (2) contraband, the fruits of
crime, or other things criminally possessed; and, (3) property designed or intended for use
or which is or has been used as the means of committing a criminal offenses, specifically
violations of Title 21, United States Code, Sections 841(a)(1) and 846(a) and Title 18,
United States Code, Section 924(c), all of which will be located in the 2001 Chevrolet

Silverado truck, as described in Attachment A.

[Continued on next page]

Affidavit in Support of Application for Search Warrant - Page 7 of 8

 
Case 4:19-mj-00650-BJ Document1 Filed 08/16/19 Page9of11 PagelID9

14. Due to the sensitive nature of this investigation, it is further requested that this
Affidavit be sealed until further order of the Court.

CC .

Speci’ Agent Jessica Radd

Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF)

 

 

te
Sworn to and subscribed before me on this {( 2 day of August 2019 at
+ $e a.m. in Fort Worth, Texas.

 

  
 

States Magistrate Judge

Affidavit in Support of Application for Search Warrant - Page 8 of 8

 
Case 4:19-mj-00650-BJ Document1 Filed 08/16/19 Page 10o0f11 PagelD 10

ATTACHMENT A
DESCRIPTION OF VEHICLE TO BE SEARCHED

2001 Chevrolet Silverado truck; VIN: 1GCEK19T31E185488; Texas license plate:
KWS8898

+" TEXAS *

j KHS-8898 ff

 

Attachment A

 
Case 4:19-mj-00650-BJ Document1 Filed 08/16/19 Page11of11 PagelD 11

ATTACHMENT B
DESCRIPTION OF EVIDENCE TO BE SEARCHED FOR AND SEIZED
Contraband:

Search warrant to search a particular place for any Controlled Substance, namely; “China
White” and cocaine, and any records, or items used to facilitate or derived from either the
possession or distribution of Controlled Substances.

Firearms and Ammunition:

Any firearms, ammunition, gun parts, gun-cleaning kits, holsters, ammunition belts,
original box-packaging, targets, expended pieces of lead and bullet loading equipment, to
include photographs of firearms or of persons in possession of firearms.

Records/Documents/U.S. Currency:

Any books, records, documents or photographs, whether contained on paper in
handwritten, typed, photocopied or printed form or stored on computer printouts,
magnetic tape, cassette, disk, diskette, photo-optical devices, photographic film or any
other medium to establish the illegal sale of narcotics, the possession of firearms, and to
establish the person(s) who have control, possession, custody, or dominion over the
vehicle searched and from which evidence is seized, such as: personal mail, checkbooks,
personal identification, notes, other correspondence, utility bills, rent receipts, payments
receipts, financial documents, keys, photographs, leases, and/or mortgage bills. Any U.S.
Currency which may have been stored or hidden in the vehicle, and/or potentially had
been or would be used in furtherance of the possession or distribution of Controlled
Substance.

Attachment B

 
